Filed 7/15/15 In re K.H. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



In re K.H., a Person Coming Under the                                B262095
Juvenile Court Law.                                                  (Los Angeles County Super. Ct.
                                                                      No. MJ22754)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

K.H.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Daniel
Nancy S. Pogue, Commissioner. Affirmed.
         Courtney M. Selan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                        _________________________
       The juvenile court sustained a petition filed under Welfare and Institutions Code
602, alleging that minor K.H., age 13, committed a lewd act upon a child under the age of
14, in violation of Penal Code section 288, subdivision (a). Minor was ordered suitably
placed. A timely notice of appeal was filed.
       This court appointed counsel for minor on appeal. Appointed counsel filed a brief
raising no issues, but requesting this court to independently review the record for
arguable contentions pursuant to People v. Wende (1979) 25 Cal. 3d 436. Minor was
advised by letter from this court of his right to file a supplemental brief within 30 days.
Minor has not filed a supplemental brief with this court.
       We have completed our independent review of the record. There are no arguable
appellate issues.
       The jurisdictional order is supported by substantial evidence. Without going into
unnecessary detail, it is sufficient for purposes of this appeal to indicate that minor
threatened a seven-year-old boy during a sleepover, and then attempted to sodomize the
boy and made the boy touch minor’s penis. After being advised of his constitutional
rights under Miranda v. Arizona (1966) 384 U.S. 436, minor filled out a form indicating
he knew the wrongfulness of his conduct. (See In re Gladys R. (1970) 1 Cal. 3d 855.)
Minor initially denied the alleged conduct, but ultimately admitted that he attempted to
sodomize the victim.
       The disposition of suitable placement was not an abuse of discretion. The reports
contained in the clerk’s transcript reflect minor’s mental health issues, unstable family
situation, poor school attendance, and placements outside of the home. This issues,
considered in light of the serious nature of the allegations in the petition, amply support
the dispositional order.




                                               2
      The judgment is affirmed. (Smith v. Robbins (2000) 528 U.S. 259.)




             KRIEGLER, J.


We concur:




             MOSK, Acting P. J.




             KIRSCHNER, J.*




      * Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                          3